            Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE SILVA, individually and on behalf of all
                                                                Civil Action No.: 20-CV-9745
others similarly situated,

                                              Plaintiff,
                                                                CLASS ACTION COMPLAINT
                                  v.

 VICTORIA’S SECRET STORES, LLC,
                                                                JURY TRIAL DEMANDED
                                               Defendant.

        Plaintiff YVONNE SILVA (“Plaintiff” or “Named Plaintiff”) brings this class action for

damages and other legal and equitable relief against the Defendant VICTORIA’S SECRET

STORES LLC (“Defendant”), upon personal knowledge as to herself and upon information and

belief as to all others similarly situated (“Class Plaintiffs” or the “Class”), for violations of the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), the New York State

Labor Law (“NYLL”), the New York Code of Rules and Regulations (“N.Y.C.R.R.”), The New

York Wage Theft Prevention Act, and any other causes of action that can be inferred from the facts

set forth herein:

                                          INTRODUCTION

       1.        This is an action brought by Plaintiff challenging acts committed by Defendant

against Plaintiff and the Class amounting to class claims of violations of Federal and State wage

and hour laws.

                                               PARTIES

       2.        Plaintiff is a resident of the State of New York.

       3.        Upon information and belief, Defendant is foreign corporation organized pursuant

to the laws of the State of Delaware.

       4.        Defendant owns and operates retail stores throughout New York State.

                                                    1
             Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 2 of 14




       5.           Defendants engage in interstate commerce, produce goods for interstate commerce,

and/or handle, sell, or work on goods or materials that have been moved in or produced for

interstate commerce.

       6.           Upon information and belief, at all relevant times, Defendant was an “employer”

within the meaning of all applicable statues, and an enterprise engaged in commerce as defined by

the FLSA, with annual gross volume of sales made or business done in an amount not less than

$500,000.

       7.           Plaintiff was throughout her entire employment with Defendant, a covered, non-

exempt employee within the meaning of the NYLL and the FLSA. As such, Plaintiff was, and is,

entitled to be paid in full for all hours worked.

                                     JURISDICTION AND VENUE

       8.           This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

       9.           The damages sought for Plaintiff individually, inclusive of attorneys’ fees, are in

excess of $75,000.

       10.          Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A).

       11.          The damages sought on a class-wide basis, inclusive of attorneys’ fees, are in excess

of $5,000,000.

       12.          Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

       13.          This Court has supplemental jurisdiction under 28 U.S.C. § 1367 of the claims

brought under the New York Labor law.

       14.          Venue is further proper in the Southern District of New York pursuant to 28 U.S.C.

§1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

in this district.



                                                      2
            Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 3 of 14




                               CLASS ACTION ALLEGATIONS

      15.      Plaintiff brings this action under Rule 23 of the Federal Rules of Civil Procedure,

on behalf of herself and a class of persons consisting of all manual workers who were

employed at any time during the period commencing six years prior to the filing of this action and

continuing until such further date as the practices complained of are discontinued (the “Class

Period”).

      16.      This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3). Plaintiff seeks to represent a class consisting of similarly situated employees

who worked for Defendants in New York as non-exempt hourly workers (the “Class”).

      17.      Hereinafter, members of the Class will be referred to as “Class Plaintiffs.”

      18.      The Class is so numerous that joinder of all members is impracticable. Although

the precise number of such persons is presently unknown to the Plaintiff, and calculation of such

number would require facts in the sole control of Defendant, upon information and belief the size

of the Class is believed to be in excess of 1,000 individuals. In addition, the names of all potential

members of the Class are not known.

      19.      The Class Plaintiffs are manual workers as defined in the New York Labor Law,

having spent more than 25% of their working time engaged in physical labor.

      20.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

      21.      Plaintiff has identified several causes of action applicable to the Class, including,

but not necessarily limited to, Defendant’s: (a) failure to compensate Class Plaintiffs for all hours

worked; (b) failure to pay Class Plaintiffs all commissions earned; (c) failure to compensate Class

Plaintiffs for overtime hours worked, including at the statutory overtime rate of pay; (d) failure to



                                                  3
            Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 4 of 14




timely pay Class Plaintiffs all wages owed; (e) failure to provide Class Plaintiffs with accurate

wage statements accompanying each payment of wages; and (f) failure to provide Class Plaintiffs

with a hiring notice at or before their times of hire.

      22.        There is no conflict between Plaintiff and any other member of the Class.

      23.        The questions of law and fact common to the Class predominate over any questions

affecting only individual members. These questions of law and fact include, but are not limited to,

the following:

             a. whether Plaintiff and Class Plaintiffs worked hours for which they were not

                 compensated;

             b. whether Plaintiff and Class Plaintiffs earned commissions that were not paid;

             c. whether Defendant provided Plaintiff and Class Plaintiffs with a hiring notice at or

                 before their time or hire or any time thereafter;

             d. whether Defendant provided Plaintiff and Class Plaintiff with accurate statements

                 accompanying each payment of wages;

             e. the damages to which Plaintiff and Class Plaintiffs are entitled due to the

                 Defendant’s repeated delayed payment of wages under NYLL § 191(1).

       24.       The Plaintiff’s claims are typical of the claims of the class she seeks to represent.

Plaintiff and all of the Class members work, or have worked, in the State of New York for

Defendant. They all spent at least 25% of their time engaged in manual labor.

       25.       Plaintiff and Class Plaintiffs were all subject to Defendants’ policies and willful

practices of failing to pay employees all earned wages, and thus, Plaintiffs and Class Plaintiffs

have sustained similar injuries as a result of Defendants’ actions.




                                                   4
          Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 5 of 14




       26.     Upon information and belief, Defendants uniformly apply the same employment

policies, practices, and all procedures to non-exempt hourly employees who work at Defendants’

locations in New York.

       27.     Plaintiff understands that as class representative, she assumes a fiduciary

responsibility to the Class to represent its interests fairly and adequately. Plaintiff recognizes that

as class representative, she must represent and consider the interests of the Class just as they

would represent and consider their own interests. Plaintiff understands that in decisions

regarding the conduct of the litigation and its possible settlement, she must not favor her own

interests over the Class. Plaintiff recognizes that any resolution of a class action must be in the

best interest of the class. Plaintiff understands that in order to provide adequate representation,

she must be informed of developments in litigation, cooperate with class counsel, and testify at

depositions and/or trial.

       28.     The defenses that Defendant is likely to assert against the Plaintiff’s claims are

typical of the defenses that Defendant is likely to assert against the Class.

       29.     Plaintiff and her counsel will fairly and adequately protect the interests of the Class.

The Plaintiff has retained counsel experienced in complex wage and hour class action litigation.

       30.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Although the relative damages suffered by individual Class

members are not de minimis, such damages are small compared to the expense and burden of

individual prosecution of this litigation. Plaintiff and the Class members lack the financial

resources to adequately prosecute separate lawsuits against Defendant. A class action will also

prevent unduly duplicative litigation resulting from inconsistent judgments pertaining to the

Defendant’s policies.



                                                  5
               Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 6 of 14




         31.      This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(1)(B) in that prosecuting separate actions by individual class members would

create a risk of adjudications with respect to individual class members that, as a practical matter,

would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests

                                                FACTS

         32.      All of the below factual allegations are, upon information and belief, consistent

among Plaintiff and all members of the Class.

         33.      Plaintiff was employed by Defendant from approximately September 2017 through

February 2020.

         34.      Plaintiff was not provided a hiring notice at or before her time of hire nor any time

thereafter.

         35.      Plaintiff performed work for Defendant in New York State.

         36.      Plaintiff spent at least 25% of her time engaged in physical labor.

         37.      Plaintiff was a manual worker.

         38.      Throughout her employment with Defendant, Plaintiff was paid on a bi-weekly

basis.

         39.      Defendant employs manual workers in the State of New York.

         40.      New York Labor Law § 191 requires Defendant to pay manual workers employed

in the State of New York “on a weekly basis and not later than seven calendar days after the end

of the week in which the wages are earned.”




                                                    6
            Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 7 of 14




      41.      Under NYLL § 191(1)(a)(i) & (ii), an employer may obtain authorization from

the commissioner of labor to pay manual workers “in accordance with the agreed terms of

employment, but not less frequently than semi-monthly.”

      42.      Upon information and belief, Defendant is not authorized by the commissioner to

pay manual workers, including the Plaintiff, on a bi-weekly basis.

      43.      Defendant failed to compensate Plaintiff for all hours worked.

      44.      Plaintiff was required to clock in and out every shift using Defendants timekeeping

system.

      45.      Defendant did not pay Plaintiff based off of the hours worked and entered into

Defendant’s timekeeping system, instead , each pay period, Defendant would pay Plaintiff for an

arbitrary amount of hours that were less than the actual amount of hours worked by Plaintiff.

      46.      Upon information and belief, managers of Defendant would log into Defendant’s

timekeeping system, and using their administrative privileges, alter Plaintiff’s hours to reflect less

time than she actually worked.

      47.      This resulted in Plaintiff being paid a reduced amount of straight and overtime

wages.

      48.      For example, for the pay period of December 15, 2019 through December 28, 2019,

Plaintiff was paid for fewer hours than she actually worked. On December 27, 2020 Plaintiff did

not take a break. However, a manager of Defendant did edit Plaintiff’s time to add in a break that

Plaintiff did not take resulting in Plaintiff being paid less wages than she was entitled.

      49.      Further, Defendant did not pay Plaintiff all commissions which she had earned.




                                                  7
            Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 8 of 14




      50.      At the start of her employment, Defendant agreed to pay Plaintiff a 6% commission

on all sales that Plaintiff made. Plaintiff had earned in excess of $1,000 in commissions that were

due but not paid.

      51.      Defendant, without notice to Plaintiff, attempted to change the terms of the

commission agreement after these commissions had already been earned. Despite this, Defendant

never paid any amount of the amount exceeding $1,000 to Plaintiff.

      52.      Defendant and Plaintiff never entered into a written agreement regarding

commissions other than the agreement for 6% of all sales.

      53.      Plaintiff was entitled to a commission of 6% of all sales made throughout the entire

duration of her employment.

      54.      Plaintiff was deprived of commissions of 6% of all sales made from the time that

Defendants changed the commission formula through the end of her employment.

      55.      Because of Defendant’s improper compensation policies, Plaintiff was deprived of

straight pay, overtime pay, and commissions in direct violation of the NYLL.

      56.      As a result of Defendant’s intentionally paying Plaintiff for fewer hours than she

actually worked, the statements that Plaintiff received accompanying the payment of wages were

inaccurate.

      57.      This pattern of conduct was continuous throughout Plaintiff’s employment.

      58.      Defendant’s unlawful conduct has been widespread, repeated, and consistent.

                         AS AND FOR A FIRST CAUSE OF ACTION
                       ON BEHALF OF PLAINTIFF AND THE CLASS
                    For Violation of the Fair Labor Standards Act - Overtime

      59.      Plaintiff alleges and re-alleges all of the other paragraphs contained herein.




                                                 8
            Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 9 of 14




      60.      Plaintiff and the Class were required to work in excess of 40 hours a week without

being compensated for those hours at the statutorily required time and a half pay. These practices

were willful and lasted for the duration of the relevant time periods.

      61.      This practice is in violation of the Fair Labor Standards Act.

      62.      Due to Defendant’s violations of the FLSA, Plaintiff and the Class are entitled to

recover from Defendant the difference between the amount they were actually paid, and the

amount that they should have been paid had Defendant paid them overtime at the rate of time and

on half their base rate of pay for hours worked over 40 in any week. In addition, Plaintiff and the

Class are entitled to recover liquidated damages equal to 100% of the underpayment, attorneys’

fees, costs, and pre-judgment and post-judgment interest.

                      AS AND FOR A SECOND CAUSE OF ACTION
                     ON BEHALF OF PLAINTIFF AND THE CLASS
                    For Violation of the New York Labor Law - Overtime

      63.      Plaintiff alleges and re-alleges all of the other paragraphs contained herein.

      64.      Plaintiff and the Class were required to work in excess of 40 hours a week without

being compensated for those hours at the statutorily required time and a half pay. These practices

were willful and lasted for the duration of the relevant time periods.

      65.      This practice is in violation of the New York Labor Law.

      66.      Due to Defendant’s violations of the New York Labor Law, Plaintiff and the Class

are entitled to recover from Defendant the difference between the amount they were actually paid,

and the amount that they should have been paid had Defendant paid them overtime at the rate of

time and on half their base rate of pay for hours worked over 40 in any week. In addition, Plaintiff

and the Class are entitled to recover liquidated damages equal to 100% of the underpayment,

attorneys’ fees, costs, and pre-judgment and post-judgment interest.



                                                 9
         Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 10 of 14




                        AS AND FOR A THIRD CAUSE OF ACTION
                      ON BEHALF OF PLAINTIFF AND THE CLASS
                    For Violation of the New York Labor Law – Timely Pay

      67.      Plaintiff alleges and re-alleges all of the other paragraphs contained herein.

      68.      The wage provisions of the NYLL and its supporting regulations apply to

Defendant and protect Plaintiff and the Class.

      69.      Plaintiff and the Class were manual workers as defined by the NYLL.

      70.      Pursuant to the NYLL § 190 et seq. including, but not limited to §§190, 191, 193,

198, 650, and 652 the Defendant has willfully failed to pay Plaintiff wages for all hours worked in

a timely fashion as set forth in the preceding paragraphs of this Complaint to Plaintiff.

      71.      Defendant failed to timely pay Plaintiff and Class Plaintiffs the wages to which they

are entitled under the NYLL and other supporting New York Department of Labor Regulations on

a weekly basis.

      72.      By Defendant’s knowing and/or intentional failure to timely pay Plaintiff and Class

Plaintiffs all wages and commissions, Defendant has knowingly violated the NYLL and other

supporting New York Department of Labor Regulations.

      73.      Due to Defendant’s violations of the NYLL, Plaintiff and the Class are entitled to

recover from Defendant 100% liquidated damages for each failure to timely pay wages, reasonable

attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                       ON BEHALF OF PLAINTIFF AND THE CLASS
                  For Violation of the New York Labor Law - Wage Statements

      74.      Plaintiff alleges and re-alleges all of the other paragraphs contained herein.

      75.      Defendant willfully failed to supply Plaintiff and the Class, as required by NYLL

§ 195(3) with an accurate statement with every payment of wages listing: the dates of work covered



                                                 10
         Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 11 of 14




by that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; regular hourly rate or rates of pay; the overtime rate or rates of pay;

the number of regular hours worked, and the number of overtime hours worked.

      76.      Defendant through its knowing or intentional failure to provide Plaintiff and the

Class with accurate wage statements willfully violated the NYLL.

      77.      Due to Defendant’s willful violation of the NYLL, Plaintiff, and each member of

the Class, are entitled to statutory damages of $250 for each day that Defendant failed to provide

them with an accurate wage statement, to a maximum of $5,000 each, plus reasonable attorneys’

fees, costs, and pre-judgment and post-judgment interest.

                       AS AND FOR A FIFTH CAUSE OF ACTION
                      ON BEHALF OF PLAINTIFF AND THE CLASS
                  For Violation of the New York Labor Law – Hiring Notice

      78.      Plaintiff alleges and re-alleges all of the other paragraphs contained herein.

      79.      Defendant did not provide Plaintiff or the Class, at their time of hire, or any time

thereafter, a hiring notice, required by NYLL § 195(1), including inter alia; rate or rates of pay,

including overtime rate of pay; how Plaintiff and the Class were to be paid: by the hour, shift, day,

week, commission, etc.; regular payday; official name of the employer and any other names used

for business (DBA); address and phone number of the employer's main office or principal location;

and allowances taken as part of the minimum wage (tips, meal and lodging deductions).

      80.      Defendant willfully failed to supply Plaintiff and the Class, as required by NYLL,

with a hiring notice.




                                                 11
         Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 12 of 14




      81.       Due to Defendant’s willful violation of the NYLL, Plaintiff, and each member of

the Class are entitled to statutory damages of $50 for each day that Defendant failed to provide

them with a hiring notice, to a maximum of $5,000 each, plus reasonable attorneys’ fees, costs,

and pre-judgment and post-judgment interest.

                        AS AND FOR A SIXTH CAUSE OF ACTION
                      ON BEHALF OF PLAINTIFF AND THE CLASS
               For Violation of the New York Labor Law – Failure to Pay Wages

      82.       Plaintiff alleges and re-alleges all of the other paragraphs contained herein.

      83.       The wage provisions of the NYLL and its supporting regulations apply to

Defendant and protect Plaintiff and the Class.

      84.       Pursuant to the NYLL § 190 et seq. including, but not limited to §§190, 191, 193,

198, 650, and 652 the Defendant has willfully failed to pay Plaintiff wages for all hours worked as

set forth in the preceding paragraphs of this Complaint to Plaintiff.

      85.       By arbitrarily and unilaterally reducing Plaintiff’s and the Class’s hours in the

timekeeping system, despite Plaintiff and the Class working those hours, Defendant has failed to

pay Plaintiff and Class Plaintiffs the wages to which they are entitled under the NYLL and other

supporting New York Department of Labor Regulations.

      86.       Defendants failed to pay Plaintiff and Class Plaintiffs the commissions to which

they are entitled under the NYLL and other supporting New York Department of Labor

Regulations.

      87.       By Defendant’s knowing and/or intentional failure to pay Plaintiff and Class

Plaintiffs all wages, Defendant has knowingly violated the NYLL and other supporting New York

Department of Labor Regulations.




                                                 12
             Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 13 of 14




       88.       Due to Defendant’s violations of the NYLL, Plaintiff and Class Plaintiffs are

entitled to recover from Defendant the difference between the amount they were actually paid, and

the amount that they should have been paid had Defendant paid them all wages and commissions.

In addition, Plaintiff and Class Plaintiffs are entitled to recover liquidated damages equal to 100%

of the underpayment, reasonably attorneys’ fees, costs, and pre-judgment and post-judgment

interest.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all Class Plaintiffs, respectfully

requests that this Court grant the following relief:

        1.       Certification as a class as described herein pursuant to Rule 23 of the Federal Rules

of Civil Procedure;

        2.       Designation of Plaintiff as representative of the Class and Plaintiff’s counsel as lead

counsel for the class;

        3.       All damages which Plaintiff and Class Plaintiffs have sustained as a result of

Defendant’s conduct, including:

                 a. Actual damages;

                 b. Liquidated damages equal to 100% of actual damages;

                 c. Liquidated damages equal to 100% of untimely wage payments;

                 d. An award of statutory damages for each workday that Defendant failed to

                    provide Plaintiff and the Class with an accurate wage statement, or a total of

                    $5,000 each; and

                 e. An award of statutory damages for each workday that Defendant failed to

                    provide Plaintiff and the Class with a hiring notice, or a total of $5,000 each;



                                                   13
            Case 1:20-cv-09745-RA Document 1 Filed 11/19/20 Page 14 of 14




       4.       Awarding Plaintiff and the Class their costs and disbursements incurred in

connection with this action including reasonable attorneys’ fees;

       5.       Pre-judgment and post-judgment interest, as provided by law; and

       6.       Granting such other and further relief as this Court deems necessary and proper.

Dated: Commack, New York
       November 19, 2020




                                                            James Bouklas, Esq.
                                                            Bouklas Gaylord LLP
                                                            Attorneys for Plaintiffs
                                                            357 Veterans Memorial Highway
                                                            Commack, NY 11725
                                                            Phone: (516) 742-4949
                                                            james@bglawny.com




                                                14
